Citation Nr: 1507928	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for depression.  

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to November 1991 and from June 2004 to August 2004.  The Veteran had additional service in the Army National Guard of Tennessee.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The June 2010 rating decision granted a 70 percent evaluation for depression.  

Although the RO considered a subsequent August 2011 rating decision as the rating decision on appeal, the Board finds the June 2010 rating decision is the correct decision on appeal.  Within the one-year period following notification of the June 2010 decision, VA received correspondence from the Veteran.  Specifically, in a May 2011 statement, the Veteran indicated he was writing with respect to the decision made last year for his depression and the evaluation of such and that he did not believe such was correct.   The RO interpreted such as a new claim for an increased rating; however, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement (NOD) as opposed to a new claim for an increased evaluation.  Following issuance of a statement (SOC) in January 2013, a substantive appeal was timely received within 60 days thereafter.  As such, the June 2010 rating decision is the rating decision on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, the Veteran has asserted that his service-connected depression, along with other disabilities, as stated in his May 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, has rendered him unemployable.   Accordingly, it is incorporated as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Evidence received by the AOJ prior to the transfer of the record to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case (SOC) and any prior supplemental statement of the case (SSOC) were prepared before the receipt of the additional evidence, an SSOC will be furnished to the Veteran and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue on appeal. 38 C.F.R. § 19.37(a) (2014).

The RO furnished the Veteran and his representative with an SOC dated January 10, 2013 and issued on January 11, 2013, which considered the evidence of record at that time.  However, a January 29, 2013 mental disorders VA examination was subsequently been associated with the record, prior to certification of the appeal to the Board in November 2013.  Thus, 38 C.F.R. § 19.37(a) applies to this case as the January 2013 VA mental disorders examination report is non-duplicative of evidence of record at the time of the January 2013 SOC and the evidence is relevant to the increased rating claim for depression on herein appeal.  Therefore, the claim must be remanded for the issuance of an SSOC pursuant to 38 C.F.R. § 19.31 (2014).

Additionally, updated VA treatment records should be obtained as the record reflects the Veteran receives regular VA psychiatric treatment.  The electronic record, contained within Virtual VA, reflects the Veteran most recently received VA treatment from both the Memphis VA Medical Center (VAMC) and the Tennessee Valley Healthcare System, specifically from the Nashville Campus, in January 2013.  Thus, on remand, VA treatment records, from the Memphis VAMC and the Tennessee Valley Healthcare System, to include the Nashville Campus, and to include all associated outpatient clinics, since January 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

A May 2010 examination report, received by VA in September 2010, as part of records received from the Social Security Administration, diagnosed the Veteran with PTSD.  The June 2011 mental disorders and posttraumatic stress disorder (PTSD) VA examination reports and January 2013 VA mental disorders VA examination report did not endorse a diagnosis of PTSD.  Nevertheless, another psychiatric examination is warranted to differentiate the nature or extent of the Veteran's service-connected depression from any nonservice-connected psychiatric diagnoses, including PTSD.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected depression from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service- depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  
As indicated above, the RO in part denied entitlement to service connection for a right leg disability in a June 2009 rating decision.  In a June 2009 statement the Veteran indicated disagreement with the June 2009 rating decision with respect to his right leg as he stated he deserved insurance or the right to go the VA, in part, to check on his leg.  Moreover, in a July 2009 statement, the Veteran stated he received a letter denying everything on his claim except depression and he wanted to appeal that decision.  In a February 2010 statement, the Veteran, in part, referenced a need for an MRI (magnetic resonance image) of his right leg.  Construing these statements liberally, the Board finds that the Veteran's correspondence must be considered a NOD.  However, although the claim was most recently readjudicated and denied in a March 2013 rating decision, an SOC has not been issued to the Veteran for entitlement to service connection for a right leg disability.  Where a SOC has not been provided following the timely filing of a NOD, a remand, not a referral is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, entitlement to service connection for a right leg disability must be remanded for issuance of a SOC.

As noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for depression, he asserted, in part that this service-connected depression rendered him unemployable.  Accordingly, a Rice-type TDIU claim has been raised by the record and is before the Board as a component of his claims for increased evaluations.  Rice, supra.  Since the Rice-type TDIU claim is considered a component of the Veteran's claims for an increased evaluation, if granted, the effective date of the TDIU award may be assigned from April 16, 2009, one year before he filed his increased evaluation claim for depression, if the evidence of record shows that the Veteran's service-connected depression rendered him unable to secure and follow a substantially gainful occupation as per 38 C.F.R. § 4.16(a) or (b).  38 C.F.R. § 3.400(o)(1), (2). 

In May 2010, subsequent to his April 2010 claim for an increased rating for depression, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to establish TDIU.  Thus, if granted, the earliest effective date of the "traditional" TDIU claim would be later than an effective date assigned based on his increased rating claim.  38 C.F.R. § 3.400(o)(1), (2). 

In a September 2010 rating decision, the RO denied the Veteran's TDIU claim, noting that such was filed in May 2010.  Accordingly, it appears that the RO adjudicated the Veteran's "traditional" TDIU claim in the September 2010 rating decision.  After the September 2010 rating decision, the Veteran submitted a May 2011 statement to the RO which continued to assert that he was unemployable.  This statement may be considered as a NOD with the RO's denial of the Veteran's "traditional" TDIU claim, although treated as a new claim and denied by the RO again in an August 2011 rating decision.  However, if this statement is considered to be a NOD, the Veteran's "traditional" TDIU claim has not been the subject of a SOC, and thus, the Board may Remand the matter for issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41.  Additionally, the RO considered January 2013 correspondence from the Veteran as a new claim for TDIU and denied such again in a March 2013 rating decision.

However, the Board notes that, because the Veteran's Rice-type TDIU claim is considered to be a component of his claim for an increased evaluation for depression, effectively, the claim was perfected as part and parcel of the increased evaluation for depression.  Moreover, as noted above, the effective date of the Veteran's Rice-type TDIU claim would allow for the potential assignment of an earlier effective date, as opposed to his "traditional" TDIU claim.  As such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as the Rice-type TDIU as opposed to the "traditional" TDIU claim.  

As noted above, it does not appear that the RO considered whether TDIU was warranted from April 10, 2009 when the Veteran filed his increased rating claim for depression, and thus, the portion of the Veteran's Rice-type TDIU claim which may be granted from April 10, 2009, has not been adjudicated in the first instance by the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether such is warranted at any time during the pendency of the Veteran's claim for an increased evaluation for depression filed in April 2010.  

Additionally, the record does not reflect the Veteran has been afforded a VA examination related his TDIU claim; however the Veteran meets the schedular criteria for such as he is currently evaluated at 70 percent for his service-connected depression.  See 38 C.F.R. § 4.16(a).  Moreover, evidence reflects the Veteran's mental condition has impacted his ability to maintain employment as a June 2011 VA examination report documented the Veteran reported he quit one job as he could no longer tolerate the stress of working in that environment.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to provide an opinion as to whether the Veteran's service-connected depression renders him unable to secure or follow a substantially gainful occupation.  Thus, a remand is necessary to complete this development.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Memphis VAMC and the Tennessee Valley Healthcare System, to include the Nashville Campus, and to include all associated outpatient clinics, since January 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination. The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected depression.  The VA examiner should expressly state, to the extent possible, which of the Veteran's psychiatric symptomatology are due to his service-connected depression, without regard to any non service-connected psychiatric disorders which may be diagnosed.  The examiner should reconcile any findings with the May 2010 diagnosis of PTSD.  

Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected depression without regard to any non service-connected psychiatric disorders which are diagnosed.  If it is not possible to make the above distinctions, the VA examiner should state so, and indicate the reasons why such distinctions could not be made. 

A complete rationale for all opinions expressed must be provided.

3.  Thereafter, schedule an examination from a Vocational Rehabilitation Specialist to obtain an opinion with respect to the TDIU claim.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disability, without consideration of any non service-connected disabilities and without regard to his age, precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Issue an SOC pursuant to the June 2009 NOD, as to the June 2009 rating decision, for the issue of entitlement to service connection for a right leg disability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014). 

Only if the Veteran completes an appeal with respect to that issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, including the Veteran's TDIU claim, with consideration of the rating period on appeal from April 2010.  If any benefit sought on appeal is not granted, the RO should issue a SSOC and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




